Case 18-00284-5-SWH         Doc 1064 Filed 09/30/19 Entered 09/30/19 13:14:04               Page 1 of
                                             17


                          IN TIIB UNITED STATES DISTRICT COURT
                      FOR TIIB EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DMSION
                                      No. 7:18-CV-186-D


  SCOTT FARMS, INC.,                           )
                                               )
                         Appellant,            )
                                               )
                 v.                            )               ORDER
                                               )
  WAYNE BAILEY, INC.,                          )
                                               )
                         Appellee.             )


         On October 12, 2018, Scott Farms, Inc. ("Scott Farms" or "appellanf') appealed the order

  of the United States Bankruptcy Court for the Eastern District ofNorth Carolina (the "B~ptcy

  Court'') allowing Wayne Bailey, Inc.' s ("Wayne Bailey'' or "appellee") objection to Scott Farms' s

  Perishable Agricultural Commodities Act ("PACA"), 7 U.S.C. § 499a et seq., claim [D.E. 1, 1-1].

  In its order, the Bankruptcy Court held that Scott Farms had a PACA claim in the amount of$39,000

  subject to a setoff of $33,184 and a general unsecured claim in the amount of $116,398 [D.E. 1-1].

  Scott Farms contends that it has a valid PACA claim for $116,398 and that the Bankruptcy Court

  improperly applied a setoff for debts that Scott Farms owed to Wayne Bailey that were held in

  PACA trust, instead ofthe portion of Scott Farms's unsecured claim. On December 14, 2018, Scott

  Farms filed a brief in support ofits appeal [D.E. 15]. On January 14, 2019, Wayne Bailey responded

  in opposition [D.E. 16]. On January 28, 2019, Scott Farms replied [D.E. 17]. As explained below,

 the court affirms in part, reverses in part, and remands for further proceedings.

                                                   I.

         Before filing its Chapter 11 petition, Wayne Bailey was a "sweet potato grower, packer, and

  shipper based in Chadbourn, North Carolina." [D.E. 1-1] 1-2. Wayne Bailey's business included


            Case 7:18-cv-00186-D Document 18 Filed 09/27/19 Page 1 of 17
Case 18-00284-5-SWH         Doc 1064 Filed 09/30/19 Entered 09/30/19 13:14:04               Page 2 of
                                             17


 purchasing sweet potatoes from local growers, packing the sweet potatoes, and selling and shipping

 the sweet potatoes to vendors. See id.

        From March to September 2017, Scott Farms sold white sweet potatoes to Wayne Bailey for

 a total of$39,000. See, e.g., [D.E. 10-1] 2; [D.E. 10-2] 5-10; [D.E. 12] 17, 25. The parties did not

 have a written agreement governing the sales, but did have an oral agreement that Wayne Bailey's

 payment for the white sweet potatoes was due to Scott Farms 30 days after Wayne Bailey placed the

 whitesweetpotatoesinto Wayne Bailey's inventory. See [D.E.1-1] 3; [D.E.12] 52-53. The parties

 and the Bankruptcy Court all agree Scott Farms has a valid PACA claim for $39,000 on these sales.
                                                                           ··'.

 See [D.E. 1-1] 2; [D.E. 15] 11.

        In September and October 2017, Scott Farms sold orange sweet potatOes to Wayne Bailey.

 See [D.E. 10-1] 2; [D.E. 12] 17-20. The parties did not have a written agreement governing the

 sales, but did have an oral agreement that y/ayne Bailey's payment for the orange sweet potatoes was

 due to Scott Farms 30 days after Wayne Bailey placed the orange sweet potatoes went into Wayne

 Bailey's inventory. See [D.E. 1-1] 3. As for when the orange sweet potatoes went into Wayne

 Bailey's inventory, Wayne Bailey obtained bins of orange sweet potatoes from Scott Farms but did

 not commit to buying them. See [D.E. 12] 18, 32. Instead, Wayne ~alley stor~ the orange sweet

 potatoes until Wayne Bailey inspected, processed, and packed the orange sweet potatoes, which the
                                                                          .·.
 parties call a ''pack ouf' (i.e., ''when   [W~yne    Bailey] accepted. and received Scott Farms's

 potatoes."). [D.E. 1-1] 3; see [D.E. 12] 18, 26--28, 31-41. When Wayne Bailey packed out the

 orange sweet potatoes, Wayne Bailey determined the price it would pay to Scott Farms forthe sweet

 potatoes. See [D.E. 12] 26--29. Because Wayne Bailey determined the price of the orange sweet

 potatoes when Wayne Bailey packed them out, Scott Farms would not send an invoice to Wayne

 Bailey until after Wayne Bailey packed out the orange sweet potatoes and put them into Wayne

                                                  2

            Case 7:18-cv-00186-D Document 18 Filed 09/27/19 Page 2 of 17
                                                                   !··.
Case 18-00284-5-SWH         Doc 1064 Filed 09/30/19 Entered 09/30/19 13:14:04                Page 3 of
                                             17


  Bailey's inventory. See id. at 28-29, 31-40, SO.

         Wayne Bailey knew how much it owed Scott Farms when it packed out the sweet potatoes.

  See id. at 28-29. At the Bankruptcy Court hearing on July 24, 2018, Rick Martin ("Martin"), Wayne

  Bailey's Chief Financial Officer, explained that once Wayne Bailey packed out the sweet potatoes,

  Wayne Bailey would put the packed-out sweet potatoes in inventory. See id. At that point, from "an

  accounting standpoint," Wayne Bailey knew how much it owed Scott Farms and would put the

  liability in Wayne Bailey's accounts payable, 1even though Scott Farms had not yet issued an invoice

  to Wayne Bailey. See id. Thus, Wayne Bailey would debit inventory and credit accounts payable

  after the pack out. See id. Wayne Bailey also knew and recorded in its accounts payable the

  payment deadline for each pack out, which was 30 days after the pack out under the parties' oral

  agreement. See id. at 36, 48.

         The parties dispute whether PACA protects the orange sweet potato orders in September and

  October 2017. Wayne Bailey packed out 252 bins of orange sweet potatoes on September 15, 16,

  18, and 19, 2017. See [D.E. 1-1] 3; [D.E. 10-1] 12. Wayne Bailey's records reflect (1) pack outs

  on September 15, 16, 18, and 19, 2017, (2) pack out numbers for those dates, and (3) the dates that

 Wayne Bailey had to pay Scott Farms for the pack outs, which was 30 days after the pack out date

 pursuant to the parties' oral agreement. See [D.E. 10-2] 1. Thus, the due dates for the pack outs on

  September 15, 16, 18, and 19, 2017, were October 15, 16, 18, and 19, 2017.                  See id.

 Notwithstanding these due dates, Wayne Bailey did not pay Scott Farms for these pack outs on the

 due dates. Cf. [D.E. 1-1] 2-3. Moreover, Scott Farms did not invoice Wayne Bailey for these

 September 2017 pack outs until October 27, 2017. Specifically, on October 27, 2017, "Scott Farms

 billed [Wayne Bailey] for 252 bins ofpotatoes via Invoice #21729 [dated October 27, 2017] for the

 total sum of $77,998." [D.E. 1-1] 3; see [D.E. 10-1] 9, 12; [D.E. 10-2] 1.

                                                   3

            Case 7:18-cv-00186-D Document 18 Filed 09/27/19 Page 3 of 17
Case 18-00284-5-SWH          Doc 1064 Filed 09/30/19 Entered 09/30/19 13:14:04               Page 4 of
                                              17


         Wayne Bailey also packed out 127 bins of sweet potatoes on September 22, September 28,

  October 3, and October 10,'2017. See [D.E. 1-1] 3; [D.E. 10-1] 12. Wayne Bailey's records reflect

  (1) pack outs on September 22, September 28, October 3, and October 10, 2017, (2) pack out

  numbers for those dates, and (3) the dates that Wayne Bailey had to pay Scott Farms for the pack

  outs, which were 30 days after each pack out date under the parties' oral argument. See [D.E. 10-2]

  1. Thus, the due dates for the pack outs on September 22, September 28, October 3, and October

  10, 2017, were October 22, October 28, November 3, and November 10, 2017.                   See id.

  Notwithstanding these due dates, Wayne Bailey did not pay Scott Farms for these pack outs on the

  due dates. See [D.E. 1-1] 2-3. Moreover, Scott Farms did not invoice Wayne Bailey for the pack

  outs of September 22, September 28, October 3, and October 10, 2017, until October 30, 2017.

  Specifically, on October 30, 2017, "Scott Farms billed [Wayne Bailey] for 127 bins of potatoes via

  Invoice#21730 [dated0ctober30,2017] forthetotalsumof$38,400." [D.E.1-1] 3; see [D.E.10-

  1] 11-12; [D.E. 10-2] 1.

         The parties agree that Invoice #21729 and Invoice #21730 complied with the requirements

  of 7 C.F.R. § 46.46(f)(4), notified Wayne Bailey that Scott Farms intended to preserve its PACA

  trust rights, and contained the line ''Net Due November 20, 2017" in the comment section. See [D.E.

  1-1] 3; [D.E. 10-1] 9-10. The parties also agree that they "had an oral agreement that payment

  would be received by Scott Farms from [Wayne Bailey] within thirty days of receipt of the sweet

  potatoes" and that the parties did not have a ''written agreement ... modifying the statutory 10-day

 payment period set forth in 7 C.F.R. § 46.2(aa)(S)." [D.E. 1-1] 3.

         On November 6, 2017, Wayne Bailey still had not paid Scott Farms for the six invoices from

 March to September 2017 for the white sweet potatoes in the amount of $39,000 or for Invoice

 #21729 and Invoice #21730 for the orange sweet potatoes in the amount of$116,398. See [D.E. 12]

                                                   4

            Case 7:18-cv-00186-D Document 18 Filed 09/27/19 Page 4 of 17
Case 18-00284-5-SWH            Doc 1064 Filed 09/30/19 Entered 09/30/19 13:14:04             Page 5 of
                                                17


  38-39, 50. On November 6, 2017, Scott Farms sent an e-mail to Wayne Bailey seeking to resolve

  all amounts that Wayne Bailey owed to Scott Farms. See id. at 38-39; [D.E. 10-1] 1. In the e-m.8.il,

  Scott Farms asked Wayne Bailey to pay all amounts outstanding to Scott Farms by November 20,

  2017. See [D.E. 10-1] 1. Scott Farms also proposed crediting Wayne Bailey's debt to Scott Farms

  with an amount that Scott Farms owed to Wayne Bailey for plants that Scott Farms had purchased

  from Wayne Bailey. See id.

         On November 20, 2017, Wayne Bailey still had not paid its debt to Scott Farms. See [D.E.

  12] 39-40. On November 21, 2017, Scott Farms filed an informal PACA claim with the United

  States Department ofAgriculture concerning the white sweet potatoes and the orange sweet potatoes.

  See id.; [D.E. 10-2] 2-10.

         Wayne Bailey never paid Scott Farms for the white sweet potatoes or the orange sweet

  potatoes. Cf. [D.E. 1-1] 3. On January 21, 2018, Wayne Bailey filed a bankruptcy petition under

  Chapter 11 of the United States Bankruptcy Code. See [D.E. 9-1].

         On March 5, 2018, the United States Bankruptcy Court for the Eastern District of North

  Carolina (the "Bankruptcy Court") entered a consent order that required any ''unpaid produce seller

  or supplier of [Wayne Bailey] alleging rights under [PACA]"to file a written proofofclaim by April

  16, 2018. [D.E. 9-3] 1-2. On April 16, 2018, Scott Farms filed its written proof of claim form

  asserting a PACA claim for $154,031.47. See [D.E. 9-4]. On June 4, 2018, Wayne Bailey objected

 to Scott Farms's PACA claim. See [D.E. 9-7]. On June 25, 2018, Scott Farms responded in

  opposition and requested a hearing concerning Wayne Bailey's objection. See [D.E. 9-8]. On the

  same date, Wayne Bailey amended its objection to Scott Farms's PACA claim. See [D.E. 9-9]. On

  July 23, 2018, Scott Farms responded in opposition. See [D.E. 9-10]. On July 24, 2018, the

  Bankruptcy Court held ahearing and invited the parties to file supplemental memoranda. See [D.E.

                                                   5

            Case 7:18-cv-00186-D Document 18 Filed 09/27/19 Page 5 of 17
Case 18-00284-5-SWH         Doc 1064 Filed 09/30/19 Entered 09/30/19 13:14:04                Page 6 of
                                             17


  9-14] 1. OnJuly26,"2018, ScottFarmssupplementeditsresponse. See [D.E. 9-11]. OnAugust8,

  2018, Wayne Bailey replied. See [D.E. 9-12]. On August 10, 2018, Scott Farms filed a sur-reply.

  See [D.E. 9-13]. On September 28, 2018, the Bankruptcy Court allowed Wayne Bailey's objection

  and held that Scott Farms had a PACA claim in the amount of $39,000 for the white sweet potatoes

  (subject to a seto:ff of $33, 184), that PACA did not protect the $116,398 owed for the orange sweet

  potatoes, and instead that Scott Farms had a general unsecured claim of $116,398 for the orange

  sweet potatoes. See [D.E. 1-1]; [D.E. 9-14].

                                                  II.

         Under 28 U.S.C. § 158(a)(l), district courts have jurisdiction to hear appeals from "final

 judgments, orders, and decrees." In bankruptcy proceedings, "the concept of:finality is more flexibly

  applied than withregard to district court judgments." Brandt v. Wand Partners, 242 F.3d 6, 13 (1st

  Cir. 2001); see Mort Ranta v. Gorman, 721 F.3d 241, 246 (4th Cir. 2013); McDow v. Dudley, 662

 F.3d284, 287 (4th Cir. 2011); Inre Comput. Leaming Ctrs.. Inc., 407 F.3d 656, 660 (4th Cir. 2005);

 A.H. Robins Co. v. Piccmin, 788 F.2d 994, 1009 (4th Cir. 1986). No uniform rule, however, has

  been developed to determine when an order or judgment is final. See Brandt, 242 F.3d at 13. "[A]n

  Order which ends a discrete judicial unit in the larger case concludes a bankruptcy proceeding and

  is afinaljudgmentforthe purposes of28 U.S.C. § 158." Inre Kitty Hawk. Inc., 204F. App'x 341,

  343 (5th Cir. 2006) (per curiam) (unpublished)(alteration omitted); see Mort Ranm, 721 F.3d at 246;

 McDow, 562 F.3d at 287; In re Comput. Learning Ctrs.. Inc., 407 F.3d at 660; W.S. Badcock Corp.

 v. Beamm1, No. 4:14-CV-169-BO, 2015WL 575422, at *1 (E.D.N.C. Feb. 11, 2015) (unpublished).

         The court has jurisdiction over this appeal. In a bankruptcy appeal, a district court reviews

 a bankruptcy court's legal determinations de novo and its factual findings for clear error. See In re

 White, 487F.3d199, 204 (4th Cir. 2007); Inre Official Comm. ofUnsecured Creditors for Dornier

                                                   6

            Case 7:18-cv-00186-D Document 18 Filed 09/27/19 Page 6 of 17
Case 18-00284-5-SWH         Doc 1064 Filed 09/30/19 Entered 09/30/19 13:14:04                Page 7 of
                                             17


  Aviation (N. Am.). Inc., 453 F.3d 225, 231 (4th Cir. 2006); Schlossberg v. Barney. 380 F.3d 174,

  178 (4th.Cir. 2004).

                                                  m.
         Scott Farms contends that the Bankruptcy Court made three errors. See [D.E. 15] 7-8. First,

  Scott Farms contends that the Bankruptcy Court erred in concluding that the ''Net Due November

  20, 2017" notations on Invoice #21729 and Invoice #21730 for the orange sweet potatoes were pre-

  default notations that constituted payment terms and thereby caused Scott Farms to lose its trust

  rights under PACA for the orange sweet potatoes. Id. Instead, Scott Farms contends that it sent

  Invoice #21729 and Invoice #21730 post-default, but timely under PACA, in order to seek to settle

  Wayne Bailey's delinquent account. See id. Second, Scott Farms contends that the Bankruptcy

  Court erred inholding that the pack outs of September 15 and 16, 2017, were untimely under PACA

  because Wayne Bailey failed to notify Scott Farms ofthe pack out dates. See id. Third, Scott Farms

  contends that the Bankruptcy Court erred in applying the setoff that Scott Farms reserved as a right

  under state law and under 11 U.S.C. § 553 to the part of Scott Farm.s's claim that the Bankruptcy

  Court determined was protected by PACA instead of to the portion of the claim that the Bankruptcy

  Court determined was unsecured. See id.

                                                  A.

         Congress enacted PACA "in 1930 to suppress unfair and fraudulent business practices in the

 marketing ofperishable commodities, [and] amended [it] in 1984 to provide unique credit protection

 to sellers ofperishable agricultural commodities." Nickey Gregory Co. v. AgriCap. LLC, 597 F.3d

  591, 594 (4th Cir. 2010); see Am. Banana Co. v. Re.public Nat'l Bank ofN.Y.• N.A., 362 F.3d 33,

  37-38 (2d Cir. 2004); Jn re Davis Distribs., 861 F.2d 416, 417 (4th Cir. 1988); Spada Props.. Inc.

 v. Unified Grocers, Inc., 121 F. Supp. 3d 1070, 1077-78 (D. Or. 2015); Jnre Bissett Produce. Inc.,

                                                   7

            Case 7:18-cv-00186-D Document 18 Filed 09/27/19 Page 7 of 17
Case 18-00284-5-SWH          Doc 1064 Filed 09/30/19 Entered 09/30/19 13:14:04                  Page 8 of
                                              17


  No. 5:14-CV-451-FL, 2015 WL 868029, S:t *3-4 (E.D.N.C. Feb. 2, 2015) (unpublished), aff'd sub

  nomen Derek & Matthew Bissett Farms v. Bissett Produce. Inc., 612 F. App'x 684 (4th Cir. 2015)

  (per curiam) (unpublished). PACA recognized that sellers of perishable goods often ''found

  themselves in the position of unsecured [short-term] creditors of buyers whose creditworthiness

  could not be verified," placing those sellers "behind banks and other lenders who had obtained

  security interests in the defaulting purchaser's inventories, proceeds, and receivables." Spada Props .•

  Inc., 121 F. Supp. 3d at 1077-78; see, ~Nickey Gregoiy Co., 597 F.3d at 594-95; Jn re Davis

  Distribs., 861 F.2d at 417.

         PACA creates, ''upon the sale of perishable agricultural commodities, a [nonsegregated

  'floating'] trust for the benefit of the unpaid sellers of the commodities on (1) the commodities, (2)

  the inventory or products derived from them, and (3) the proceeds of the inventory or products."

 Nickey Gregoiy Co., 597 F.3d at 595; see 7 U.S.C. § 499e(c)(l}-(2); 7 C.F.R. §§ 46.46(b), (c)(l);

  see, e.g., PACA Tr. Creditors ofLenny Perry's Produce. Inc. v. Genecco Produce Inc., 913 F.3d 268,

  276 (2d Cir. 2019). ''The right created by PACA is superior to all other security interests." Jn re

  Bissett Produce, 2015 WL 868029, at *3; see 7 U.S.C. § 499e(c)(l}-(2); Nickey Gregoiy Co., 597

  F.3d at 595; Am. Banana Co., 362 F.3d at 38; Spada Props.• Inc., 121 F.3d at 1075, 1078. "PACA

  requires that purchasers of perishable agricultural commodities maintain the trust by retaining the

  commodities or their proceeds until the commodities sellers are paid, and it makes it unlawful to fail

 to maintain the trust as required." Nickey Gregoiy Co., 597 F.3d at 595 (quotations omitted).

  "PACA confers jurisdiction on district courts to entertain actions by trust beneficiaries to enforce

  payment from the trust." Id. (quotations omitted).

         Jn exchange for PACA's protection, sellers of perishable commodities must comply with

  PACA's requirements to show that they qualify as short-term creditors. See Am. Banana Co., 362

                                                     8

            Case 7:18-cv-00186-D Document 18 Filed 09/27/19 Page 8 of 17
Case 18-00284-5-SWH            Doc 1064 Filed 09/30/19 Entered 09/30/19 13:14:04             Page 9 of
                                                17


 F.3d at 42; In re Davis Distribs., 861 F.2d at 417; Spada Props.. Inc., 121 F. Supp. 3d at 1078-79.

 First, PACA requires that buyers make ''full payment promptly." 7 U.S.C. § 499b(4); 7 C.F.R. §§

 46.2(aa), 46.46(e); see Perfectly Fresh Farms. Inc. v. U.S. De,p't of Agric., 692 F.3d 960, 963 (9th

 Cir.2012);Am.BananaCo.,362F.3dat42-43;InreDavisDistribs., 861 F.2dat417; SpadaProps..

 Inc., 121 F. Supp. 3d at 1078-79. PACA's "regulations specify that prompt pa}7ment for produce

 pmchased by a buyer is payment within 10 days after the day on which the produce is accepted."

 Perfectly Fresh Farms. Inc., 692 F.3d at 963 (quotations and alteration omitted); see 7 C.F.R. §§

 46.2(aa)(S), 46.46(e)(l). Parties, however, may agree in writing before a transaction to payment

 terms that differ from PACA's default 10-day payment period. See 7 C.F.R. §§ 46.46(e)(l),

 46.2(aa)(l 1); Am. Banana Co., 362 F.3d at 43. "Parties who elect to use different times for payment

 must reduce their agreement to writing before entering into the transaction and maintain a copy of

 their agreement in their records, and the times of payment must be disclosed on invoices,

 accountings, and other documents relating to the transaction." 7 C.F.R. § 46.46(e)(1 ); see 7 C.F.R.

 § 46.2(aa)(ll);Am. Banana Co., 362F.3dat42; Spada Props.. Inc., 121 F. Supp. 3dat 1079. ''The

 maximum time for payment for a shipment to which a seller ... ~agree, prior to the transaction,

 and still be eligible for the benefits under [PACA] is 30 days after receipt and acceptance of the

 commodities ...." 7 C.F.R. § 46.46(e)(2); see Am. Banana Co., 362 F.3d at 43.

        Although an oral payment term of 30 days or less not reduced to writing does not waive a
                                                                               ·,   ~




 seller's PACA rights, such an oral payment term is not enforceable
                                                               .
                                                                    under
                                                                       .
                                                                          PACA, and PACA's
                           )




 default 10-day payment term applies. See Bocchi Ams. Assocs. Inc. v. Commei:ce !reshMktg. Inc.,

 515 F.3d383, 390-91(5th.Cir.2008); Patterson Frozen Foods. Inc. v. Crown.Foods Int'l. Inc., 307
                                                        .             .                 .

 F.3d 666, 669-70 (7th Cir. 2002); Idahoan Fresh v. Advantage Produee. ID.c., 157 F.3d 197, 203--05

 (3d Cir. 1998); Hull Co. v. Hauser's Foods. Inc~, 924 F.2d 777, 782 (8th Cir. 1991)

                                                  9

            Case 7:18-cv-00186-D Document 18 Filed 09/27/19 Page 9 of 17
Case 18-00284-5-SWH         Doc 1064 Filed 09/30/19 Entered 09/30/19 13:14:04                 Page 10
                                           of 17


 ("[N]otwithstanding the oral agreements, [the seller] retained the right to demand payment within

 ten days and seek 1rust protection under PACA. "); In re Davis Distribs.. Inc., 861 F.2d at 417-18;

 Classic Harvest LLC v. Freshworks LLC, No. 1:15-CV-2988-WSD, 2017 WL 2350212, at *5-7

 (N.D. Ga. May 31, 2017) (unpublished); Produce All. v. Let-Us Produce, 776 F. Supp. 2d 197,

 203-10 (E.D. Va. 2011); In re Dixie Produce & Packaging. LLC, 368 B.R. 533, 536 (Banlcr. E.D.

 La. 2007). Cf. Am. Banana Co., 362 F.3d at 46-47 (holding that ''where a seller agrees-orally or

 in writing-to a payment period exceeding thirty days, it forfeits 1rust protection'').

         Second, PACA requires that an unpaid seller timely give written notice to a buyer ofits intent
                                               1

 to preserve its PACA rights. See 7 U.S.C. § 499e(c)(3)-{4). Jn order to preserve its PACA rights,

 a seller must give written notice to the buyer within 30 days ofthe "expiration ofthe time prescribed

 by which payment must be made pursuant to regulation." 7 C.F.R. § 46.46(f)(2)(i). Thus, for

 PACA's default 10-day payment period, a seller must notify a buyer in writing of its intent to

 preserve its PACA rights not later than 40 days after the buyer accepts the seller's produce. See id.;

 7 C.F.R. § 46.2(aa)(5) ("Payment for produce purchased by a buyer [is due] within 10 days after the

 day on which the produce is accepted."); Tanimura & Antle. Inc. v. Packed Fresh Produce. Inc., 222

 F.3d 132, 136 (3d Cir. 2000). A seller ''may use ordinary and usual billing or invoice statements to

 provide notice" so long as the invoice meets PACA's statutory and regulatory requirements. 7

 U.S.C. § 499e(c)(4); see 7 C.F.R. § 46.46(f)(3); Tanimura & Antle. Inc., 222 F.3d at 136; Spada

 Props.. Inc., 121 F. Supp. 3d at 1078; Belair Produce Co. v. Mixt Greens. Inc., No. ELH-12-299,

 2012 WL 5199421, at *3-4 (D. Md. Oct. 18, 2012) (unpublished).

        After Congress amended PACA in 2011, the United States Department of Agriculture also

 amended its regulations interpreting PACA to distinguish explicitly between pre-default and post-

 default agreements. See 7 C.F.R. § 46.46(e)(3); Spada Props.. Inc., 121 F. Supp. 3d at 1079,

                                                   10

           Case 7:18-cv-00186-D Document 18 Filed 09/27/19 Page 10 of 17
Case 18-00284-5-SWH          Doc 1064 Filed 09/30/19 Entered 09/30/19 13:14:04                  Page 11
                                            of 17


 1083-84; see also Heeren. LLC v. Cherry Growers. Inc., No. 1:15-cv-47, 2015 WL 9450851, at *4

 (W.D. Mich. Dec. 23, 2015) (unpublished). "If there is a default in payment as defined in [section]

 46.46(a)(3), the seller ... who has met the eligibility requirements of [PACA] will not forfeit

 eligibility under the trust by agreeing in any manner to a schedule for payment of the past due

 amount or by accepting a partial payment" 7 C.F.R. § 46.46(e)(3) (emphasis added). A "defaulf'

 is ''the failure to pay promptly money owed in connection with transactions in perishable agricultural

 commodities; i.e., within the period of time applicable to the type of transaction as established by

 the provisions of the regulations ... or as otherwise agreed upon by the parties." Id.§ 46.46(a)(3).

 In the event of a default, PACA's 30-day maximum payment term does not apply, and parties may

 contract for payment beyond 30 days. See Spada Props.• Inc., 121 F. Supp. 3d at 1084-85;

 Perishable Agricultural Commodities Act: Impact of Post-Default Agreements on Trust Protection

 Eligibility, 76 Fed. Reg. 20217, 20217-18 (Apr. 12, 2011) (noting that the 2011 amendment to the

 regulations clarifies "that the 30-day maximum time period for payment for a shipment to which a

 seller can agree and still qualify for coverage underthe trust ... refers to pre-transaction agreements"

 and that "if there is a default in payment as defined in the regulations, a seller ... who has met the

 PACA trust eligibility requirements" may enter into "a scheduled agreement for payment ofthe past

 due amount without foregoing its trust eligibility'').

                                                   B.
        Scott Farms argues that it timely notified Wayne Bailey in writing as required by PACA for

 the eight pack outs in Invoices #21729 and #21730. On October 27, 2017, Scott Farms sent to

 Wayne Bailey Invoice #21729 that covered the orange sweet potato pack outs on September 15, 16,

 18, and 19, 2017. See [D.E. 1-1] 3; [D.E. 10-2] 1, 3. On October 30, 2017, Scott Farms sent to

 Wayne Bailey Invoice # 21730 that covered the orange sweet potato pack outs on September 22,

                                                   11

           Case 7:18-cv-00186-D Document 18 Filed 09/27/19 Page 11 of 17
Case 18-00284-5-SWH         Doc 1064 Filed 09/30/19 Entered 09/30/19 13:14:04               Page 12
                                           of 17


 September 28, October 3, and October 10, 2017. See [D.E. 1-1] 3; [D.E. 10-2] 1, 4.

        The Bankruptcy Court excluded the September 15 and 16, 2017 pack outs totaling $43.365

 from PACA protection because it held that Scott Farms did not timely notify Wayne Bailey as to

 those two packs outs. See [D.E. 1-1] 8-9. In excluding the two pack outs of September 15 and 16,

 2017, the Bankruptcy Court noted that the two pack outs occurred more than 40 days before the date

 on Invoice# 21729; 1 therefore, the Bankruptcy Court held that Scott Farms's notice was untimely.

 See id.; [D.E. 10-2] 3. Notably, the parties did not agree in writing to a payment term other than

 PACA's 10-day default payment period, and PACA's regulations state that notice is due within 30

 days ofthe expiration ofthe 10-day payment period. See 7 C.F.R. §46.46(t)(2)(i); see also 7 C.F.R.

 § 46.2(aa)(5). The Bankruptcy Court also held that Scott Farms timely notified Wayne Bailey ofthe

 six other pack outs on Invoice# 21729 and Invoice# 21730. See [D.E. 1-1] 9.

        Scott Farms argues that the Bankruptcy Court erred in excluding as untimely the pack outs

 for September 15 and September 16, 2017. Specifically, Scott Farms asserts that Wayne Bailey had

 to notify Scott Farms of the date that it accepted Scott Farm.s's orange sweet potatoes in the pack

 outs of September 15 and 16, 2017, and that Wayne Bailey's failure to provide such notice means

 that the 40-day PACA protection period does not apply to Scott Farms. See [D.E. 15] 23 n.8, 32-35.

        The court rejects Scott Farm.s's argument concerning the pack outs of September 15and16,

 2017. As Scott Farms concedes, neither PACA nor PACA's regulations require a buyer to notify

 thesellerwhenitacceptstheproduce. See [D.E. 15] 35; 7 C.F.R. § 46.46; cf. 7 C.F.R. § 46.2(aa)(5)

 (defining ''full payment promptly'' as ''within 10 days after the day on which the produce is

 accepted"). Accordingly, because Scott Farms failed to notify Wayne Bailey that Scott Farms



        1
            October 26, 2017, is 40 days after September 16, 2017.

                                                 12

            Case 7:18-cv-00186-D Document 18 Filed 09/27/19 Page 12 of 17
Case 18-00284-5-SWH        Doc 1064 Filed 09/30/19 Entered 09/30/19 13:14:04                Page 13
                                          of 17


intended to preserve its PACA trust rights within 40 days of the September 15 and September 16,

2017 pack outs, PACA does not protect those two pack outs. Thus, the Bankruptcy Court properly

excluded those two pack outs from PACA protection, and the court affirms the Bankruptcy Court's

holding that PACA does not apply to the September 15 and 16, 2017 pack outs.

       The court also affirms Bankruptcy Court's conclusion ~t Invoice #21729 and Invoice

#21730 for the orange sweet potatoes otherwise complied with PACA's statutory and regulatory

notice requirements. See 7 U.S.C. § 499e(c)(4); 7 C.F.R. § 46.46(t)(4). The invoices were "ordinary

and usual" within the meaning of section 499e(c)(4) and contained PACA's required statutory

language. See [D.E. 10-2] 3-1 O; cf. Epic Fresh Produce, LLC v. Olympic Wholesale Produce. Inc.,

No. 17-cv-8381, 2017 WL 6059971, at *5-7 (N.D. ID. Dec. 7, 2017) (unpublished).

       As for ScottFarms's argument that Wayne Bailey defaulted when it failed to pay Scott Farms

within 30 days of the disputed pack outs on September 15, 16, 18, 19, 22, 23, and 28, 2017, and

October 3, and 10, 2017, and that any subsequent payments termS were part of a proposed post-

default agreement, the Bankruptcy Court found that no post-default agreement concerning payment

existed between the parties. See [D.E.1-1] 6--8. The Bankruptcy Court also stated that"[n]o party

introduced evidence that Wayne Bailey knew what amounts it owed Scott Farms until the October

27 and October 30 invoices were delivered." Id. at 7.

       Rick Martin, Wayne Bailey's ChiefFinanci~ Officer, testified concerning the pack out on

September 15, 2017:

       From an accounting standpoint, so these 70 bins would be put into inventory at
       $21,068. And so counting matching, we know we owe Scott Farms, so we put it into
       our accounts payable just to make sure you know that we have an accurate tracking
       of a liability. Even though we don't have an invoice. we know we have a liabili1y.

[D.E. 12] 28-29 (emphasis added). Martin also testified that, based on Wayne Bailey's own internal


                                                13

          Case 7:18-cv-00186-D Document 18 Filed 09/27/19 Page 13 of 17
Case 18-00284-5-SWH          Doc 1064 Filed 09/30/19 Entered 09/30/19 13:14:04                 Page 14
                                            of 17


records, it knew that payments for sweet potatoes packed out on September 15, 16, 18, and 19, 2017,

were past due by October 20, 2017, because ofthe parties' 30-day oral agreement for payment, even
                                                                     .      .
though Scott Farms did not send an invoice for those pack outs until October27, 2017. See id. at

35-37; [D.E. 10-2] 1.

       As Martin's testimony made clear, Wayne Bailey maintained internal records, knew what

amounts it owed, and considered its own payments to be past due before Scott Farms sent Wayne

BaileyaJ?-invoice. See [D.E.12] 35-37. Moreover, the parties setthepriceperbinofsweetpotatoes

based on when Wayne Bailey packed out the sweet potatoes, not when Wayne Bailey obtained the

sweet potatoes from Scott Farms. See id. at 27-29. Accordingly, under PACA's regulations, Wayne

Bailey defaulted 10 days after it accepted Scott Farms' s sweet potatoes (i;e., when it packed out the

sweet potatoes).2 Thus, Wayne Bailey was in default as to each sweet potato pack out before Scott

Farms sent Invoice #21729 and #21730 to Wayne Bailey.

       As for any post-default agreement, the Bankruptcy Court found that the parties entered into

"a post-transaction but pre-default agreement" and questioned how the parties could have reached

a post-default agreement on November 6, 2017, when the ''Net Due November 20, 2017" term

appeared on Invoice #21729 and #21730. See [D.E. 1-1] 6 n.1, 7. Scott Farms, however,

unilatCrany added the proposed paymenttermofNovember 20, 2017,.to Invoice #21729 and #21730

after Wayne Bailey defaulted, and the payment term was merely a proposal for resolving Wayne



       2
          The parties orally agreed to a 30-day payment period and did not have a written agreement
concerning payment. Under PACA, the parties' oral agreement for a 30-day payment period has no
legal effect, but PACA permits Scott Farms to enforce PACA's statutory default 10-day payment
period. See Bocchi Ams. Assocs. Inc., 515 F.3d at 390--91; Patterson Frozen Foods. Inc., 307 F.3d
at 669; Idahoan Fresh, 157 F.3d at 203--05; Hull Co., 924 F.2d at 782; In re Davis Distribs.• Inc., 861
F.2d at 417-18; Classic Harvest LLC, 2017 WL 2350212, at *5-7; Produce All., 776 F. Supp. 2d
at 203-10; In re Dixie Produce & Packaging. LLC, 368 B.R. at 536.

                                                  14

           Case 7:18-cv-00186-D Document 18 Filed 09/27/19 Page 14 of 17
Case 18-00284-5-SWH         Doc 1064 Filed 09/30/19 Entered 09/30/19 13:14:04                Page 15
                                           of 17


Bailey's default. See [D.E. 12] 38-39. Moreover, Wayne Bailey understood the term to be a

proposed post-default resolution. See id. at 40. Indeed, Scott Farm8 followed up on the post-default

proposal in Invoice #21729 and #21730 with an e-mail dated November 6, 2017, in which Scott

Farms repeated the proposed post-default payment date ofNovember 20, 2017~ and offered to credit

Wayne Bailey's debt based on money that Scott Farms owed to Wayne Bailey for sweet potato plants

that it bought from Wayne Bailey. See [D.E. 10-1] 1.

        The record is unclear whether Wayne Bailey ever agreed to Scott Farm.s's offer concerning

the proposed post-default payment term ''Net Due November 20, 2017." Regardless, Scott Farms

preserved its PACA trust protection when it sent its notice ofintent tO preserve its PACA trustrights

in Invoices #21729 and #21730 on October 27 and 30, 2017.        Beca~e     Scott Farms gave written
                                                                      .I
notice on October 27, 2017, in Invoice #21729 of its intent to preserve its PACA trust rights, the

written notice provides PACA protection to Scott Farms back to September 17, 2017. See 7 U.S.C.

 § 499e(c)(4); 7 C.F.R §§ 46.2(aa)(5), 46.46(t)(2)(iK3); Tanimura & Antle. Inc., 222 F.3d at 136;

Hull Co., 924 F.2d at 781-82; Spada Props.. Inc., 121 F. Supp. 3d at 1078. Accordingly, PACA

protects the pack outs on September 18 and 19, 2017, in Invoice #21729, but not the pack outs of

September 15 and 16, 2017.

        Similarly, because Scott Farms gave written notice on October 30, 2017, of its intent to
                                                                     ·'··        ...
preserve its PACA trust rights, the written notice provides PACA protection to Scott Farms back to

September. 20, 2017. See 7 U.S.C. § 499e(c)(4); 7 C.F.R. §§. 46.2(aa)(5)~ 46.46(t)(2)(iK3);

Tanimura & Antle. Inc., 222 F.3d at 136; Hull Co., 924 F.2d at 781-82; Spada· Props.. Inc., 121 F.

Supp. 3d at 1078. Accordingly, PACA protects the pack outs-on September 22, September 28,

October 3, and October 10, 2017, in Invoice #21730.




                                                 15
           Case 7:18-cv-00186-D Document 18 Filed 09/27/19 Page 15 of 17
     Case 18-00284-5-SWH          Doc 1064 Filed 09/30/19 Entered 09/30/19 13:14:04                   Page 16
                                                 of 17


             Because the proposed payment term was post-default, it does not affect ScottFarms's.PACA

     protection for six of the disputed pack outs. See 7 C.F.R. § 46.46(e)(3); Spada Props;. Inc., 121 F.

     Supp. 3d at 1084-85. Thus, Scott Farms has an additional PACA claim for the pack outs of

     September 18, 19, 22, and 28, 2017, and October 3 and 10, 2017. See [D.E. 10-1] 12; [D.E. 10-2]

      1. Accordingly, the court reverses the Bankruptcy Court's holding that PACA does not apply to the

     pack outs of September 18, 19, 22, and 28, 2017, and October 3 and 10, 2017.

             Finally, Scott Farms argues that the Bankruptcy Court erred in applying the setoffto Scott

     Farm.s's PACA claim instead of to Scott Farm.s's unsecured claim. With respect to the setoff, the

     Bankruptcy Court applied a setoff of $33,184.00 to the amount that it allowed as Scott Farm.s's

     PACA claim (i.e., $39,000.00). See [D.E. 1-1] 2, 11-12.

             The coUrt reviews the Bankruptcy Court's decision concerning the ·setoff for abuse of

     discretion. See In re Gould, 401 B.R. 415, 421 (B.A.P. 9th Cir. 2009), aff'd, 603 F.3d 1100 (9th
                                                                              .        ..         .
     Cir.2010);InreLarbarCorp., 177F.3d439,447(6thCir.1999);InreHAL.Inc., 196B.R.159, 161

_)   (B.A.P. 9thCir.1996),aff'd, 122F.3d851(9thCir.1997);1nreLambertOilCo:,347B.R. 508, 521

     (W.D. Va. 2006). A bankruptcy court abuses its discretion "if it bases its decision on an erroneous

     view of the law or clearly erroneous factual findings." In re Gould, 401       B~R.    at 429 (quotation

     omitted).

             "The right of setoff ... allows entities that owe each other money to api;>lY their mutual debts

     against each other ...." Citizens Bank ofMd. v. Strumpf, 516 U.S. 16, 18 (1995). The Bankruptcy

     Code does not create a federal right to setoff. See id. Nevertheless, 11 U.S.C. § 553 ''provides that,

     with certain exceptions, whatever right of setoff otherwise exists is preserved in bankruptcy." Id.;

     see 11 U.S.C. § 553(a).




                                                       16
                 Case 7:18-cv-00186-D Document 18 Filed 09/27/19 Page 16 of 17
Case 18-00284-5-SWH        Doc 1064 Filed 09/30/19 Entered 09/30/19 13:14:04               Page 17
                                          of 17


       PACA assets are held in trust and sellers retain an equitable interest in the PACA trust

pending payment. See Genecco Produce Inc., 913 F.3d at 276. Therefore, PACA assets are

excluded from the bankruptcy estate and trust principles apply. See id.; S & H Packing & Sales Co.

v. Tanimura Distrib.. Inc., 883 F.3d 797, 803 (9th Cir. 2018) (en bane); Nickey Gregory Co., 597

F.3d at 595. Thus, the court applies the setoff to Scott Farms's unsecured claim for the pack outs

of September 15and16, 2017, but not to its PACAclaim. See Genecco Produce Inc., 913 F.3d at

276 (''To permit a bankruptcy offset against PACA Trust assets would be inconsistent with

Congress's intent in a:i:nending PACA in 1984 ....''). Accordingly, the court reverses the

Bankruptcy Court's holding that the setoff applies to Scott Farms's PACA claim.

                                               IV.

       In sum, the court AFFIRMS the Bankruptcy Court's holding that PACA does not apply to

the pack outs that occurred on September 15 and 16, 2017, REVERSES the Bankruptcy Court's

holding that PACA does not apply to the pack outs that occurred on ·September 18, 19, 22, and 28,

2017, and October 3 and 10, 2017, and REVERSES the Bankruptcy Court's determination that the·
                                                                              '
setoffs apply to Scott Farms's PACA claim. The setoffs apply only to Scott Farms's unsecured

claim. The court REMANDS the case to the Bankruptcy Court for further proceedings consistent

with this opinion.

       SO ORDERED. This '- 7 day of September 2019.




                                                        United States District Judge




                                               17
          Case 7:18-cv-00186-D Document 18 Filed 09/27/19 Page 17 of 17
